PER CURIAM
Appellant seeks reversal of orders committing her to the Oregon Health Authority for a period not to exceed 180 days pursuant to ORS 426.130 and prohibiting her from purchasing or possessing firearms. Appellant argues that the trial court plainly erred by failing to advise her of her rights under ORS 426.100(l)(a) through (d). See State v. M. L. R., 256 Or App 566, 570-71, 303 P3d 954 (2013) (holding that the “failure to provide a person with all of the information required by ORS 426.100(1) constitutes an egregious error that justifies plain error review”). The state concedes that the trial court plainly erred by failing to advise appellant of her rights and that the error requires reversal. We agree, accept the state’s concession, and, for the reasons set forth in M. L. R., exercise our discretion to correct the error.
Reversed.